Citation Nr: 1727626	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-13 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from February 1941 to November 1945. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  During the pendency of the appeal, the Veteran, and then his surviving spouse, died.  In April 2012, the appellant was substituted as claimant.  The Board notes that the appellant is not a "child," as defined by VA; thus, the substitution is limited to the appellant's status as the person who bore the expense of last sickness or burial.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. §§ 3.1000, 3.1010 (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The service-connected disabilities did not result in unemployability.  


CONCLUSIONS OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran, a substitute appellant, or the representative have been obtained.  No one has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Veteran was afforded VA examination to determine the degree of severity of the service-connected disabilities in 2009, prior to his death, and the record includes opinions as to the effect of the service-connected disabilities on occupational functioning.  The Board finds the record is adequate to adjudicate the claim, particularly as the Veteran is deceased, there is no indication that there are outstanding medical records, and the determination whether service-connected disabilities result in unemployability is a legal/factual one and not a medical one.  The Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Notably, the Board remands have been to acquire evidence to make an employability determination; the Board finds itself able to do so.    

Accordingly, the Board will address the merits of the appellant's appeal. 


Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  "Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities. 
38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Factual Background

In July 2009, the Veteran filed a claim for TDIU reporting that his service-connected migraines and knee disability prevented him from securing or following any substantially gainful occupation.  He reported that he stopped working full time in 1985.  In a subsequent July 2009 VA Form 21-4192, Request for Employment Information, the Veteran reported that he last worked in 1990, at which time he earned $10, 000.  He reported that he did not work regular hours when he did work and that he had to work around his mental health problems.  He reported that he quit working because he could not handle it anymore "mentally."  

An August 2009 VA examination record reveals the Veteran's history of mild headaches several times a week.  He also reported a constant dull ache in the lower quadriceps area.  He denied any limitation of his walking or weakness, giving way, or locking of the left knee.  He reported that he worked as a bookkeeper until he retired 15 years earlier.  He explained that he could work at his own pace and take days off as needed because of "mental symptoms" because he owned his own business.  The examiner noted that the Veteran had been diagnosed with mild chronic brain syndrome in the late 1960s.  After examination, the examiner diagnosed status-post shrapnel wound to the left knee and status-post skull fracture.  The examiner reported that the Veteran would have a "great deal" of difficulty doing manual labor, though not due to the service-connected disabilities, and that the left knee and headache disabilities had minimal impact on the Veteran's ability to do sedentary labor.  

An October 2009 VA "joints" examination record reveals the Veteran's history of working a bookkeeping business out of the home.  The Veteran explained that he was able to function at this job because he was able to work at his own pace.  He added that he quit working 15 to 20 years earlier except for a few small accounts.  He reported mild headaches several times a week.  He reported constant pain in the lower quadriceps that was aggravated by walking.  He denied stiffness, giving way, locking, or effusion.  The record indicates that there was no functional limitation on the Veteran's standing or walking or impairment with activities of daily living.  The diagnoses were status-post shrapnel to the distal left quadriceps, degenerative joint disease of the left knee, and likely traumatic brain injury.  The examiner explained that the natural history of traumatic brain injury is that it improves with time.  The examiner noted that the Veteran was able to function and manage his bookkeeping practice and that his current dysfunction on a cognitive assessment test was likely due to senility unrelated to the traumatic brain injury.  

An October 2009 VA "mental disorders" examination record revealed the Veteran's history of working on as accountant/bookkeeper.  He reported that he retired at the age of 65.  The record notes that the Veteran's spouse had a stroke in March 2009.  The examiner diagnosed major depressive disorder, likely recurrent; adjustment disorder with significant anxiety component; and rule out cognitive disorder not otherwise specified.  The examiner reported that the Veteran had a history of likely moderate traumatic brain injury during service and that after psychiatric and vocational intervention and effective reduction of alcohol use, the Veteran was able to work for himself and provide adequately for his family.  The examiner reported that based on the Veteran's report and available records, it was "certainly plausible" that the Veteran's "brain injury history may be (as likely as not) a factor in hastening cognitive decline and exacerbating psychiatric symptoms" though it was "impossible to truly partial these factors from the effects of his current stressors."  The examiner added that the stress from the wife's stroke and nursing home care was a highly significant factor in the Veteran's psychiatric status.  The examiner reported that "one would need to get access to medical records in recent years (prior to March 2009) to (possibly) have a more clear understanding of [the] Veteran's functioning prior to the onset of this significant stressor."  The examiner provided an addendum opinion in November 2009.  The examiner reported that "based on information received and reviewed, it does appear that the identified depression and adjustment disorder diagnoses are currently primarily related to/triggered by recent stressors as opposed to a worsening of his emotional condition due to history of" traumatic brain injury."  The examiner added that due to the distant history of sustained traumatic brain injury and the Veteran's age, it would be impossible to make a determination of the level of the effects of traumatic brain injury on current cognitive functioning without resorting to mere speculation.  

In a December 2009 statement, the Veteran reported that when he was working, his clients made "many concessions" for his mental problems, such as allowing him additional time to work on accounts because some days he was unable to concentrate and finish.  He also reported that his wife helped him with clerical work such as typing and filing.  He added that his head injury had worsened so that he could hardly remember anything.  

A December 2010 medical opinion from a neurologist reveals the determination that the attribution of the Veteran's current cognitive difficulties, and consequent inability to achieve gainful employment, to the in-service head injury was not sustainable.  The neurologist noted that the Veteran's histories indicated that his cognitive difficulties had progressed.  The neurologist explained that cognitive disabilities due to traumatic brain injury are static; they do not progress.  Thus, although early employment difficulties may have been the result of head trauma, new difficulties that began 65 years later could not be the result of the head trauma.  The neurologist added that the Veteran was of an age where Alzheimer's Disease and vascular dementia were relative common and that it was much more likely the current cognitive deficits were secondary to these "relatively common conditions."  Finally, the neurologist reported that the record indicated that the Veteran had an inability to organize after his wife's illness and that the disabilities due to loss of his wife's support were as likely the result of personality structure as any brain injury.   

A September 2014 VA medical opinion reveals the determination that the service-connected disabilities were less likely than not to result in unemployability.  The physician explained that the Veteran was able to maintain work as a bookkeeper by working at his own pace.  The examiner found clear evidence the Veteran was able to secure and follow a substantially gainful occupation consistent with his education and occupational background.  

An October 2015 VA medical opinion reveals the determination that it was less likely than not that the service-connected left knee condition affected occupational functioning as a bookkeeper.  The medical professional explained that the record showed that the Veteran had adequate flexion for sitting, limited standing, and getting up for working as a bookkeeper.  The medical professional added that it was less likely than not that the service-connected knee disability sufficiently and severely limited the Veteran's ability to ambulate, sit, or provide bookkeeping services.  The medical professional added that the evidence showed the Veteran had sufficient ability to perform limited sedentary work whereby walking and lifting were minimized.  

A June 2016 VA medical opinion reveals the determination that it was less likely than not that the service-connected disabilities caused a functional impairment of the Veteran's ability to secure or follow a substantially gainful occupation.  The physician noted that the Veteran was able to intellectually and physically complete the appropriate education and training required to secure long-term employment as a self-employed bookkeeper for 33 years and that he was sufficiently able to perform limited sedentary work wherein walking and lifting were minimized.  The physician noted the Veteran's histories.  The physician found the fact that the Veteran's spouse performed clerical duties allowed the Veteran to better spend his time with activities commensurate with his job description.  The physician added that given the fact that the Veteran was able to maintain a client base for so 33 years, it was reasonable to conclude he completed his work competently.  

A November 2016 VA medical opinion reveals the determination that the service-connected disabilities did not preclude the Veteran from retaining substantially gainful employment.  The physician noted that the Veteran engaged in substantially gainful employment and performed the duties for which he was trained from 1946 until 1985 at the earliest.  The physician reported that there was no new evidence which would reverse the previous conclusions.  The physician explained that the evidence did not show that the service-connected disabilities impacted employability.  Rather, the physician found the Veteran's problems were due to dementia and stress related to his spouse's medical problems. 

Analysis

The Veteran met the minimum schedular criteria for a TDIU.  However, the Board finds a total rating based on individual unemployability (TDIU) is not warranted based on the service-connected disabilities.  Although the record suggests occupational impairment due to the service-connected disabilities, the evidence does not suggest that the service-connected disabilities rendered the Veteran unable to obtain or maintain substantially gainful employment at any time.  The record is absent any medical findings of unemployability due to the service-connected disabilities, and VA medical professionals have consistently determined the Veteran's service-connected disabilities did not result in unemployability.  

The Veteran initially reported unemployability due to his left knee disability and headache disability.  The treatment records of record do not suggest significant impairment related to either condition during the period at issue, however, and the record does not include any lay statements explaining how either or both conditions resulted in unemployability.  Furthermore, the record includes VA examiners' determinations that the left knee disability would not have significantly affected sedentary occupational functioning, which the Board finds is consistent with the medical record (which does not reveal any complaint pertaining to the left knee after the 1992 surgery).  

The Veteran subsequently reported unemployability due to cognitive and psychiatric symptoms which he attributed to his service-connected status-post cerebral concussion.  The record includes historic findings that the status-post cerebral concussion was mild and physicians' competent findings that the impairment associated with traumatic brain injuries does not increase over time.  It also includes a medical finding of senility in 2009 and medical findings of increased impairment related to the medical status of the Veteran's wife.  The Board acknowledges the October 2009 opinion that the Veteran's brain injury may have resulted in increased cognitive and psychiatric impairment.  However, the Board finds this determination is of no probative value because it is conditional, and the examiner later indicated an inability to determine the effect of the brain injury on cognitive functioning without speculation.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical finding expressed in terms of "may" also implies "may not").

After review of the evidence of record, the Board finds the service-connected disabilities did not render the Veteran unable to obtain or maintain substantially gainful employment consistent with his education and occupational background during the period of the claim.  The Board reiterates that the Veteran's age is not for consideration in making this determination.  Lay assertions have been considered, and the Board finds the weight of competent and probative evidence is against a finding of entitlement to a TDIU.  The Board has considered the doctrine of reasonable doubt in reaching this decision as well but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Thus, the claim is denied.  






ORDER

A TDIU is denied.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


